Exhibit 10.1
 


 
Independent director contract
 
(English Translation)
 
This agreement (“Agreement”) is entered into by and between Tongli
Pharmaceuticals (USA), Inc. (the “Company”) and Zhijian Hao (“Director”).
 
The Company desires to engage Director as an independent director and Director
has agreed to serve as a director of the Company and perform obligations as
provided in this Agreement.
 
Both the Company and the Director agree as follows:
 
1.  
Duties.

Director shall perform the following obligations:  (1) performing duties as
designated by the board of directors and (2) complying with Company’s bylaws and
obligations by laws. As an independent director, Director agrees to spend as
much time as necessary to fully perform the duties and obligations under this
Agreement.
 
2.  
 Term.

This Agreement will be effective from 1/01/2011 until 12/31/2013. After the
expiration date, the parties may renew or terminate this Agreement as needed.
 
3.  
Compensation.

Company agreed to pay Director an annual salary of RMB 24,000, which shall be
payable monthly, and grant 30,000 shares of restricted common stock for each
year he services as a director (“Stock Compensation”). Both parties may adjust
the compensation according to time period.
 
4.  
 Expenses.

In addition to the compensation provided in Article 3 above, the Company shall
reimburse the Director for expense incurred in connection with business trips
including tickets for flights between China and USA (economy class) and
accommodation, provided that such expenses have been approved by the Company in
writing. Director shall provide the Company with a list of expenses and
presentation of appropriate documentation for such expenses.
 
5.  
Confidentiality and Internal Placement.

For the purpose of performing obligations under this Agreement, Company and
Director acknowledge that by virtue of his services hereunder the Director has
access to the Company’s confidential and non-public information, include
information regarding business strategies, information system, financials and
strategic plan, etc. This information shall be the sole and exclusive property
of the Company. Director shall not disclose such information by any ways,
directly or indirectly, to individuals, companies, organization, agencies or
other entities or illegally trade on such information.

 

--------------------------------------------------------------------------------


 
6.  
Notification of changes of Company’s financials.

Company will notify Director of any adverse changes of Company’s financial as
soon as possible.
 
7.  
Termination.

Either Company or Director can terminate this Agreement upon a 10-day prior
notice with or without cause. Neither party shall initiate any legal proceedings
against the other party. If Director provides services under this Agreement for
less than one year, Director shall return half of the Stock Compensation.
 
8.  
Waiver.

No waiver of, or any breach of any provision herein contained shall be deemed a
waiver of any other provision herein contained.
 
9.  
Notes.

All the above terms shall be in writing and delivered by mail or fax to
following address:
[                 ]
 
10.  
 Others.

In the event that any provision of this Agreement becomes or is declared
unenforceable or void, this Agreement shall continue in full force and effect
without said provision. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective successors.
 
11.  
Headings.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 
[Signature page follows]
 

--------------------------------------------------------------------------------




 
Party A: Tongli Pharmaceuticals (USA), Inc.
 
By: /s/ Mingli Yao
 


 
Party B: Director
 
By: /s/ Zhijian Hao
 


 
Date: January 21, 2011
 


 


 